

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES. PLEASE REVIEW THE ASSOCIATED TERM SHEET, RISK
FACTORS AND THE REPORTS THE COMPANY HAS FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO THE REQUIREMENTS OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED (THE “EXCHANGE ACT”).


Original Issue Date: April 15, 2008
Original Conversion Price (subject to adjustment herein): $2.00


$__________


12% NOTE WITH AN OPTION TO CONVERT
DUE APRIL 15, 2009


THIS 12% UNSECURED NOTE WITH AN OPTION TO CONVERT is one of a series (the
“Series”) of duly authorized and issued 12% unsecured notes with an option to
convert (this note, the “Note” and collectively with the other notes in the
Series, the “Notes”) in the aggregate maximum principal amount for all Notes in
this Series (“the Series”) of up to One Million Dollars ($1,000,000) of Actiga
Corporation, a Nevada corporation, having a principal place of business at 871
Marlborough Avenue, Suite 100, Riverside CA 92507 (the “Company”). The Notes may
be issued in any increment and the issuance thereof are not subject to the
receipt by the Company of any minimum amount of financing being secured. The
Notes are an unsecured obligation of the Company. The Notes are designated as
the 12% unsecured Notes with an option to convert, due April 15, 2009.


FOR VALUE RECEIVED, the Company promises to pay to _______ or its registered
assigns (the “Holder”), or shall have paid pursuant to the terms hereunder, the
principal sum of ($______) by April 15, 2009, or such earlier date as this Note
is permitted to be repaid as provided hereunder (the “Maturity Date”), and to
pay interest to the Holder on the aggregate unconverted and then outstanding
principal amount of this Note in accordance with the provisions hereof. This
Note is subject to the following additional provisions:



--------------------------------------------------------------------------------


 
Section 1. Definitions. For the purposes hereof, in addition to the terms
defined elsewhere in this Note: (a) capitalized terms not otherwise defined
herein have the meanings given to such terms in the Transaction Documents
(hereinafter defined), and (b) the following terms shall have the following
meanings:


“Subsequent Financing” means a debt or equity financing in which the Company has
raised the aggregate amount of at least $3,000,000.


“Adjusted Conversion Price” shall be equal to the lesser of: (i) $2.00 or (ii)
the lowest price at which the securities are issued in the Subsequent Financing
(the “Adjusted Conversion Price”).


“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or a day on which banking
institutions in the State of California are authorized or required by law or
other government action to close.


“Common Stock” means the common stock, par value $.001 per share, of the Company
and stock of any other class of securities into which such securities may
hereafter have been reclassified or changed into.


"Common Stock Equivalent" means any warrant, option, subscription or purchase
right with respect to shares of Common Stock, any security convertible into,
exchangeable for, or otherwise entitling the holder thereof to acquire, shares
of Common Stock or any warrant, option, subscription or purchase right with
respect to any such convertible, exchangeable or other security.


“Conversion Date” shall have the meaning set forth in Section 4(a).


“Conversion Price” shall have the meaning set forth in Section 4(b).


“Conversion Shares” means the shares of Common Stock issuable upon conversion of
this Note or as payment of interest in accordance with the terms.


“Note Register” shall have the meaning set forth in Section 3(b).


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Maturity Date” means April 15, 2009.


“New York Courts” shall have the meaning set forth in Section 8(d).
 
2

--------------------------------------------------------------------------------


 
“Notice of Conversion” shall have the meaning set forth in Section 4(a).


“Optional Redemption Amount” shall mean the sum of: (i) 100% of the principal
amount of the Note then outstanding, and (ii) the entire amount of the due and
unpaid interest that in no event exceed $120,000, assuming the maximum amount of
$1,000,000 is raised.


“Optional Redemption Notice” shall have the meaning set forth in Section 5(a).


“Optional Redemption Notice Date” shall have the meaning set forth in Section
5(a).


“Original Issue Date” shall mean the date of the first issuance of the Note.


“Person” means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.


“Purchaser Questionnaire” means the questionnaire completed by the holder and
dated as of April 15, 2008.


“Subscription Agreement” means the Securities Subscription Agreement, dated as
of April 15, 2008, to which the Company and the original Holder are parties, as
amended, modified or supplemented from time to time in accordance with its
terms.


“Registration Rights” means the piggy back registration rights set forth in
Section 6.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.


“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the Nasdaq
Capital Market, the American Stock Exchange, the New York Stock Exchange, the
Nasdaq National Market or the OTC Bulletin Board.


“Transaction Documents” shall mean the Term Sheet, the Note, the Subscription
Agreement and the Purchaser Questionnaire.


Section 2. Interest.
 
a) Payment of Interest in Cash. The Company shall pay interest to the Holder on
the aggregate unconverted and then outstanding principal amount of this Note at
the rate of 12% per annum, payable in cash on the Maturity Date, except as
otherwise provided.
 
3

--------------------------------------------------------------------------------


 
b) Prepayment. Except as otherwise set forth in this Note including, but not
limited to, Section 5(a), the Company may not prepay any portion of the
principal amount of this Note.


Section 3.  Registration of Transfers and Exchanges.
 
a) Investment Representations. This Note has been issued subject to certain
investment representations of the original Holder set forth in the Subscription
Agreement and the Purchaser Questionnaire and may be transferred or exchanged
only in compliance with the Subscription Agreement and applicable federal and
state securities laws and regulations.


b) Reliance on Note Register. Prior to due presentment to the Company for
transfer of this Note, the Company and any agent of the Company may treat the
person in whose name this Note is duly registered on the Note Register as the
owner hereof for the purpose of receiving payment as herein provided and for all
other purposes, whether or not this Note is overdue, and neither the Company nor
any such agent shall be affected by notice to the contrary.


Section 4.  Conversion.
 
a) Voluntary Conversion. The outstanding principal amount of this Note shall be
convertible into shares of Common Stock, at the option of the Holder, (subject
to the limitations on conversion set forth in Section 4(d) hereof) at the
Conversion Price at either: (i) the date which is 10 Trading Days before the
Maturity Date or (ii) the Optional Redemption Notice Date, as applicable. The
Holder shall effect conversions by delivering to the Company the form of Notice
of Conversion attached hereto as Annex A (a “Notice of Conversion”), specifying
therein the principal amount of this Note to be converted and the date on which
such conversion is to be effected (a “Conversion Date”). If no Conversion Date
is specified in a Notice of Conversion, the Conversion Date shall be the date
that such Notice of Conversion is received hereunder. To effect conversions
hereunder, the Holder shall be required to physically surrender this Note to the
Company in the amount of the Note that the Holder wishes to convert. Conversions
hereunder shall have the effect of lowering the outstanding principal amount of
this Note in an amount equal to the applicable conversion. The Holder and the
Company shall maintain records showing the principal amount converted and the
date of such conversion. The Company shall deliver any objection to any Notice
of Conversion promptly, but in no event later than ten (10) Business Days after
receipt of such notice. In the event of any dispute or discrepancy, the records
of the Company shall be controlling and determinative in the absence of manifest
error.


b) Conversion Price. The conversion price in effect on any Conversion Date shall
be equal to $2.00 (subject to adjustment herein)(the “Conversion Price”).
 
4

--------------------------------------------------------------------------------


 
c) Holder’s Restriction on Conversion. The Company shall not effect any
conversion of this Note, and the Holder shall not have the right to convert any
portion of this Note, pursuant to Section 4(a) or otherwise, to the extent that
after giving effect to such conversion, the Holder (together with the Holder’s
Affiliates), as set forth on the applicable Notice of Conversion, would
beneficially own in excess of 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to such conversion.  For purposes of
the foregoing sentence, the number of shares of Common Stock beneficially owned
by the Holder and its Affiliates shall include the number of shares of Common
Stock issuable upon conversion of this Note with respect to which the
determination of such sentence is being made, but shall exclude the number of
shares of Common Stock which would be issuable upon (A) conversion of the
remaining, nonconverted portion of this Note beneficially owned by the Holder or
any of its Affiliates and (B) exercise or conversion of the unexercised or
nonconverted portion of any other securities of the Company (including, without
limitation, any other Notes) subject to a limitation on conversion or exercise
analogous to the limitation contained herein beneficially owned by the Holder or
any of its Affiliates.  Except as set forth in the preceding sentence, for
purposes of this Section 4(c), beneficial ownership shall be calculated in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder. To the extent that the limitation contained in this
section applies, the determination of whether this Note is convertible (in
relation to other securities owned by the Holder) and of which a portion of this
Note is convertible shall be in the sole discretion of such Holder. To ensure
compliance with this restriction, the Holder will be deemed to represent to the
Company each time it delivers a Notice of Conversion that such Notice of
Conversion has not violated the restrictions set forth in this paragraph and the
Company shall have no obligation to verify or confirm the accuracy of such
determination. In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. For purposes
of this Section 4(c), in determining the number of outstanding shares of Common
Stock, the Holder may rely on the number of outstanding shares of Common Stock
as reflected in (x) the Company’s most recent Form 10-QSB or Form 10-K, as the
case may be, (y) a more recent public announcement by the Company or (z) any
other notice by the Company or the Company’s Transfer Agent setting forth the
number of shares of Common Stock outstanding.  Upon the written or oral request
of the Holder, the Company shall within two Trading Days confirm orally and in
writing to the Holder the number of shares of Common Stock then outstanding.  In
any case, the number of outstanding shares of Common Stock shall be determined
after giving effect to the conversion or exercise of securities of the Company,
including this Note, by the Holder or its Affiliates since the date as of which
such number of outstanding shares of Common Stock was reported. The provisions
of this paragraph shall be implemented in a manner otherwise than in strict
conformity with the terms of this Section 4(c) to correct this paragraph (or any
portion hereof) which may be defective or inconsistent with the intended 4.99%
beneficial ownership limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such 4.99%
limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Note.
 
5

--------------------------------------------------------------------------------


 
d) Mechanics of Conversion
 
i. Conversion Shares Issuable Upon Conversion of Principal Amount of Notes. The
number of shares of Common Stock issuable upon a conversion hereunder shall be
determined by the quotient obtained by dividing (x) the outstanding principal
amount of this Note to be converted by (y) the Conversion Price or the Alternate
Conversion Price, as applicable.



ii. Delivery of Certificate Upon Conversion. As soon as commercially practicable
after the applicable Conversion Date, the Company will deliver or cause to be
delivered to the Holder either (A) (i) a bank check in the amount of the Note or
(ii) a certificate or certificates representing the Conversion Shares
representing the number of shares of Common Stock being acquired upon the
conversion of this Note and (B) a bank check in the amount of accrued and unpaid
interest. The Company shall, if available and if allowed under applicable
securities laws, use its best efforts to deliver any certificate or certificates
required to be delivered by the Company under this Section electronically
through the Depository Trust Corporation or another established clearing
corporation performing similar functions.
 
iii. Failure to Deliver Certificates. If in the case of any Notice of Conversion
such certificate or certificates are not delivered to or as directed by the
applicable Holder as soon as commercially practicable after the applicable
Conversion Date, the Holder shall be entitled by written notice to the Company
at any time on or before its receipt of such certificate or certificates
thereafter, to rescind such conversion, in which event the Company shall
immediately return the certificates representing the principal amount of this
Note tendered for conversion.
 
iv. Reservation of Shares Issuable Upon Conversion. The Company covenants that
it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock solely for the purpose of issuance upon
conversion of this Note free from preemptive rights or any other actual
contingent purchase rights of persons other than the Holder (and the other
holders of the Notes), not less than such number of shares of the Common Stock
as shall (subject to any additional requirements of the Company as to the
reservation of such shares and the terms and conditions set forth in the
Subscription Agreement) be issuable upon the conversion of the outstanding
principal amount of this Note.


v. Fractional Shares. Upon a conversion hereunder the Company shall not be
required to issue stock certificates representing fractions of shares of the
Common Stock, but may if otherwise permitted, make a cash payment in respect of
any final fraction of a share based on the VWAP at such time. If the Company
elects not, or is unable, to make such a cash payment, the Holder shall be
entitled to receive, in lieu of the final fraction of a share, one whole share
of Common Stock.
 
6

--------------------------------------------------------------------------------


 
vi. Transfer Taxes. The issuance of certificates for shares of the Common Stock
on conversion of this Note shall be made without charge to the Holder hereof for
any documentary stamp or similar taxes that may be payable in respect of the
issue or delivery of such certificate, provided that the Company shall not be
required to pay any tax that may be payable in respect of any transfer involved
in the issuance and delivery of any such certificate upon conversion in a name
other than that of the Holder of this Note so converted and the Company shall
not be required to issue or deliver such certificates unless or until the person
or persons requesting the issuance thereof shall have paid to the Company the
amount of such tax or shall have established to the satisfaction of the Company
that such tax has been paid.


Section 5. Optional Redemption.


a) Optional Redemption at Election of Company. Subject to the provisions of this
Section 5, at any time after the date upon which the Company consummates an
Subsequent Financing, the Company may deliver a notice to the Holder (an
“Optional Redemption Notice” and the date such notice is deemed delivered
hereunder, the “Optional Redemption Notice Date”) of its election to redeem the
Optional Redemption Amount on the 20th Trading Day following the Optional
Redemption Notice Date (such date, the “Optional Redemption Date” and such
redemption, the “Optional Redemption”). The Company covenants and agrees that it
will honor all Notices of Conversion tendered from the time of delivery of the
Optional Redemption Notice through the date all amounts owing thereon are due
and paid in full.


b) Redemption Procedure. The payment of cash pursuant to an Optional Redemption
shall be made on the Optional Redemption Date. The Company’s determination to
redeem in cash or Holder’s elections to convert into shares of common stock
under Section 5(c) shall be applied among the Holders of Notes ratably. 


c) Holder’s Election. Subject to the Company’s election to the Optional
Redemption, the Holder may elect to convert the outstanding principal amount of
the Note into shares of common stock in lieu of cash at the Alternate Conversion
Price by delivering a Notice of Conversion to the Company in writing and sent by
registered or certified mail with return receipt requested (postage prepaid) to
the address as set forth on the Subscription Agreement. Notwithstanding anything
herein to the contrary, the Holder may not elect to convert into shares of
common stock any portion of the interest on the Notes.
 
7

--------------------------------------------------------------------------------


 
Section 6. Piggy Back Registration.


(a) If, at any time, the Company undertakes to register any of its Common Stock
or other equity securities under the Securities Act of 1933, as amended (the
“Act”), other than (i) a registration in connection with any employee stock
option, equity compensation plan or other benefit plan (ii) a registration
statement filed on Form S-3, (iii) a registration statement filed on Form S-8,
the Company will give prompt written notice (and in no event later than 30 days
prior to the proposed filing of such registration statement with the Securities
and Exchange Commission (the “SEC”)) to the Holder of its intention to effect
such registration. The Company will include in such registration all securities
with respect to which the Company has received written requests for inclusion
within 20 days after the receipt of such notice by the Holder. The Company shall
pay all related registration expenses other than any underwriter discounts
relating to shares to be sold by the Holder.
 
(b) In connection with and registration of shares under the Act, the Company
shall, among other things, (i) file a registration statement with the SEC and
use its reasonable best efforts to cause the registration statement to become
and remain effective until all of the shares have been sold or sixty days,
whichever is shorter, (ii) as promptly as possible prepare and file with the SEC
any amendments and supplements to any registration statement, including the
prospectus, that are necessary to keep such registration statement effective,
(iii) as promptly as possible, provide to the Holder copies of the prospectus,
including a preliminary prospectus, conforming with the requirements of the Act,
and all other documents that the Holder may reasonably request, in order to
assist in the public sale or other disposition of the shares, and (iv) as
promptly as possible, use its commercially reasonable efforts to register or
qualify the shares covered by such registration statement under the securities
(Blue Sky) laws of all states that require such registration or qualification
and that the Holder requests, and complete all other activities and documents
that may be necessary or reasonably desirable for the Holder to complete the
public sale or other disposition of the shares in such specified states.


(c) The obligations of the Company under this Section to register the shares
shall expire and terminate at such time as the Holder shall be entitled or
eligible to sell such securities without restriction and without a need for the
filing of a registration statement under the Securities Act, including without
limitation, for any resales of restricted securities made pursuant to Rule 144
as promulgated by the Securities and Exchange Commission, or for a sale made
pursuant to Rule 144 as promulgated by the Securities and Exchange Commission,
or for a sale made pursuant to Section 4(1) and/or 4(2) under the Securities
Act.


Section 7.  Events of Default.


a) “Event of Default”, wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):
 
8

--------------------------------------------------------------------------------


 
i. any default in the payment of (A) the principal amount of this Note, or (B)
interest on this Note when the same shall become due and payable (whether on a
Conversion Date or the Maturity Date) which default, solely in the case of an
interest payment or other default under this clause is not cured, within a time
frame that is commercially reasonable;
 
ii. a default or event of default (subject to any grace or cure period provided
for in the applicable agreement, document or instrument) shall occur under any
of the Transaction Documents;


iii. (i) the Company shall commence a case, as debtor, a case under any
applicable bankruptcy or insolvency laws as now or hereafter in effect or any
successor thereto, or the Company commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Company or (ii) there is commenced a case
against the Company, under any applicable bankruptcy or insolvency laws, as now
or hereafter in effect or any successor thereto which remains undismissed for a
period of 60 days; or (iii) the Company is adjudicated by a court of competent
jurisdiction insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or (iv) the Company suffers
any appointment of any custodian or the like for it or any substantial part of
its property which continues undischarged or unstayed for a period of 60 days;
or (v) the Company makes a general assignment for the benefit of creditors; or
(vi) the Company shall fail to pay, or shall state that it is unable to pay, or
shall be unable to pay, its debts generally as they become due; or (vii) the
Company shall call a meeting of its creditors with a view to arranging a
composition, adjustment or restructuring of its debts; or (viii) the Company
shall by any act or failure to act expressly indicate its consent to, approval
of or acquiescence in any of the foregoing; or (ix) any corporate or other
action is taken by the Company for the purpose of effecting any of the
foregoing;



b) Remedies Upon Event of Default. If any Event of Default occurs, the full
principal amount of this Note, together with interest and other amounts owing in
respect thereof, to the date of acceleration shall become, at the Holder’s
election, immediately due and payable in cash.
 
9

--------------------------------------------------------------------------------


 
Section 8. Miscellaneous.
 
a) Notices. Any and all notices or other communications or deliveries to be
provided by the Holder hereunder, including, without limitation, any Notice of
Conversion, shall be in writing and delivered to the Company sent by registered
or certified mail with return receipt requested (postage prepaid) at the address
set forth above Attn: Dale Hutchins, President or such other address as the
Company may specify for such purposes by notice to the Holder delivered in
accordance with this Section. Any and all notices or other communications or
deliveries to be provided by the Company hereunder shall be in writing and
delivered by facsimile, by email to the Subscriber’s email address as set forth
on the signature page, sent by a nationally recognized overnight courier service
addressed to each Holder at the facsimile telephone number or address of such
Holder appearing on the books of the Company, or if no such facsimile telephone
number or address appears, at the principal place of business of the Holder. Any
notice or other communication or deliveries hereunder shall be deemed given and
effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number or
email address prior to 5:30 p.m. (Los Angeles, CA time), (ii) the date after the
date of transmission, if such notice or communication is delivered via facsimile
or email at the facsimile telephone number or email address specified in this
Section later than 5:30 p.m. (Los Angeles, CA time) on any date and earlier than
11:59 p.m. (Los Angeles, CA time) on such date, (iii) the second Business Day
following the date of mailing, if sent by nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given.


b) Absolute Obligation. Except as expressly provided herein, no provision of
this Note shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of and interest on, this Note at the
time, place, and rate, and in the coin or currency, herein prescribed. This Note
is a direct debt obligation of the Company.


c) Lost or Mutilated Note. If this Note shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Note, or in lieu of or in substitution
for a lost, stolen or destroyed Note, a new Note for the principal amount of
this Note so mutilated, lost, stolen or destroyed but only upon receipt of
evidence of such loss, theft or destruction of such Note, and of the ownership
hereof, and indemnity, if requested, all reasonably satisfactory to the Company.
 
10

--------------------------------------------------------------------------------


 
d) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflicts of law thereof. Each party agrees
that all legal proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by any of the Transaction Documents
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the state and
federal courts sitting in the City of New York, Borough of Manhattan (the “New
York Courts”). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, or such New York Courts are improper or
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Note and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this Note or
the transactions contemplated hereby.


e) Waiver. Any waiver by the Company or the Holder of a breach of any provision
of this Note shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this Note.
The failure of the Company or the Holder to insist upon strict adherence to any
term of this Note on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Note. Any waiver must be in writing.
 
f) Severability. If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on this Note as contemplated herein, wherever enacted,
now or at any time hereafter in force, or which may affect the covenants or the
performance of this indenture, and the Company (to the extent it may lawfully do
so) hereby expressly waive all benefits or advantage of any such law, and
covenants that it will not, by resort to any such law, hinder, delay or impeded
the execution of any power herein granted to the Holder, but will suffer and
permit the execution of every such as though no such law has been enacted.
 
11

--------------------------------------------------------------------------------


 
g) Next Business Day. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.


h) Headings. The headings contained herein are for convenience only, do not
constitute a part of this Note and shall not be deemed to limit or affect any of
the provisions hereof.


i) Assumption.  Any successor to the Company shall (i) assume in writing all of
the obligations of the Company under this Note and the other Transaction
Documents pursuant to written agreements and (ii) issue to the Holder a new Note
of such successor entity evidenced by a written instrument substantially similar
in form and substance to this Note, including, without limitation, having a
principal amount and interest rate equal to the principal amounts and the
interest rates of the Notes held by the Holder and having similar ranking to
this Note, and satisfactory to the Holder (any such approval not to be
unreasonably withheld or delayed).  
*********************
 
12

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.
 
ACTIGA CORPORATION
 
By: 
   
Name:
 
Title:

 
HOLDER
 
By: 
   
Name:
 
Title:

 
13

--------------------------------------------------------------------------------


 
ANNEX A


NOTICE OF CONVERSION
 
The undersigned hereby elects to convert principal under the 12% unsecured Note
with an option to convert of Actiga Corporation, a Nevada corporation (the
“Company”), due on April 15, 2009, into shares of common stock, par value $.001
per share (the “Common Stock”), of the Company according to the conditions
hereof, as of the date written below. If shares are to be issued in the name of
a person other than the undersigned, the undersigned will pay all transfer taxes
payable with respect thereto and is delivering herewith such certificates and
opinions as reasonably requested by the Company in accordance therewith. No fee
will be charged to the holder for any conversion, except for such transfer
taxes, if any.


By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Common Stock does not exceed
the amounts determined in accordance with Section 13(d) of the Exchange Act,
specified under Section 4 of this Note.


The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.


Conversion calculations:   



 
Date to Effect Conversion: __________________________
     
Principal Amount of Note to be Converted: ________
     
Number of shares of Common Stock to be issued: _______
     
Signature:      _____________________________
     
Name:             _____________________________
     
Address:        _____________________________
     
Email:             _____________________________

 
14

--------------------------------------------------------------------------------


 